Notice of Allowability
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claim 1 is the inclusion of the limitation, "a comparator connected to an output end of the first amplification portion with the A/D converter in parallel to determine whether voice data is present in the amplified analog voice signal output from the first amplification portion ... wherein the processor is configured to: determine whether a communication group with other devices is already set, and checks whether an external speaker and a microphone of the smart watch are being turned on, convert the communication group setting information into a dual-tone multi- frequency (DTMF) signal to transmit the DTMF signal through the voice output portion so as to set the communication group with other devices having the digital radio function within a limited range, in response to the communication group with other devices being not currently set and the external speaker and the microphone of the smart watch being turned on; transmit the communication group setting information including a received signal strength indicator (RSSI) reference value through the RF transceiver and the antenna, in response to the communication group with other devices being not currently set and the external speaker and the microphone of the smart watch being not turned on; and transmit communication group setting information through the RF transceiver and the antenna, in response to the communication group with other devices being already set, or the external speaker and the microphone of the smart watch being not turned on and the RSSI reference value being not used" in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claim 1.
Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations before the effective filing date of the claimed invention.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
Claims 2-19 depending on claim 1 respectively, therefore, are considered allowable on the basis as the independent claim as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAE Y LEE/
Primary Examiner, Art Unit 2466